Citation Nr: 0431082	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  04-28 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for removal of semilunar 
cartilage of the left knee, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel

INTRODUCTION

The veteran had active service from November 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  


FINDING OF FACT

The veteran's left knee is not shown to be manifested by 
ankylosis, severe recurrent subluxation or lateral 
instability, limitation of flexion to 15 degrees, or 
limitation of extension to 20 degrees.


CONCLUSION OF LAW

The schedular criteria for rating in excess of 20 percent for 
removal of semilunar cartilage of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5259-5010 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in March 2003 and December 2003 
letters and rating decisions of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  Moreover, in a June 2004 statement of 
the case, the RO notified the veteran of regulations 
pertinent to increased rating claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In September 2003, January 2004, and September 2004 letters, 
the veteran was informed of VA's duty to obtain evidence on 
his behalf.  The veteran was notified that VA would obtain 
all relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2003 RO decision was made prior to the veteran's receipt of 
VCAA notice.  However, the Board finds that the notice 
received in September 2003, January 2004, and December 2004 
was sufficient as the appellant received VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
at 22, 23.  VA must provide notice, consistent with the 
requirements of § 5103(a), 3.159(b), and Quartuccio, supra, 
that informs the veteran of any information and evidence not 
of record that is necessary to substantiate the claim, that 
VA will seek to provide, that the veteran is to provide, and 
that the veteran provide any evidence in his possession that 
pertains to the claim.  The Board finds that the veteran 
received such notice in September 2003, January 2004, and 
December 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in September 2003, January 
2004, and December 2004 was not given prior to the March 2003 
RO adjudication of the claim, the notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the September 2003 and January 
2004 notice was provided, the case was readjudicated and the 
June 2004 statement of the case provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the August 2003 personal hearing; lay 
statements; private medical reports; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

A review of the rating history shows that service connection 
was established for "genu recurvatum, left knee" in March 
1946 and rated as 10 percent disabling.  A January 1948 
rating decision continued the veteran's 10 percent disability 
rating under Diagnostic Code 5263.  An August 1954 rating 
decision continued the 10 percent disability rating, but the 
RO rated the veteran's left knee disability (postoperative 
medial menisectomy of the left knee) under the provisions of 
Diagnostic Code 5257.  That rating was continued in a July 
1975 rating decision.  In March 2003, the RO asserted that 
the veteran's disability did not warrant a rating in excess 
of 10 percent, but stated that the disability was rated under 
the provisions of Diagnostic Codes 5263-5259 for removal of 
semilunar cartilage.  In December 2003, the RO found that the 
objective medical evidence of record indicated that the 
veteran had developed arthritis in his left knee as a result 
of his service-connected disability and rated the disability 
as 20 percent disabling under the provisions of Diagnostic 
Codes 5259-5010.  

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The Board will 
discuss the veteran's current left knee disability under the 
pertinent diagnostic codes below. 

The veteran is currently assigned a 20 percent disability 
rating for removal of semilunar cartilage of the left knee 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5259-5010 (2003).  The veteran contends that his left knee 
disability is more disabling than currently evaluated, and he 
has appealed for an increased rating.  Title 38 C.F.R. Part 
4, § 4.27 provides that hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.

Under Diagnostic Code 5259, the schedular criteria call for a 
10 percent disability rating for removal of semilunar 
cartilage that is symptomatic.  See 38 C.F.R. § 4.71a (2003).  

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of 
limitation of motion, and when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent disability rating will be assigned.  Id.

Other diagnostic codes related to knee disorders are 
Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other 
impairment of the knee manifested by recurrent subluxation or 
lateral instability), and Diagnostic Codes 5260 and 5261 
(limitation of motion).  See 38 C.F.R. § 4.71a (2003).  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition is not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

The Board also points out that, in a precedent opinion, the 
VA General Counsel held that separate ratings may be assigned 
under DC 5260 and DC 5261 for disability of the same joint.  
VAOPGCPREC 9-2004.  However, since the veteran has been able 
to fully extend his left knee to zero degrees, separate 
ratings are not warranted for limitation of extension and 
limitation of flexion of the left knee.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. § 
4.45 (2003).

In a July 2002 opinion, R.G.H., D.O. stated that the veteran 
had a history of bilateral knee discomfort that was initially 
precipitated by injuries he sustained in service and that his 
complaints of bilateral knee discomfort recently became more 
frequent.  X-rays conducted in June 2002 were negative.  The 
veteran was treated with anti-inflammatory medications and 
cortisone injections as needed.  

In a July 2002 statement, D.W.P., D.O. asserted that the 
veteran had degenerative arthritis "within his knee."  He 
opined that the veteran's in-service injury has been to a 
large part responsible for the degenerative changes in his 
knee but did not specify which knee had sustained 
degenerative arthritis.  

At his March 2003 VA examination, the veteran reported pain 
and instability in his left knee.  He stated that his 
condition had worsened recently and that he had to "be 
careful."  He indicated that he occasionally used a knee 
brace but denied the use of a cane.  He also stated that his 
activities were limited.  On examination, the veteran's legs 
were normally aligned and without evidence of varus or valgus 
deformity.  There was no effusion of the knee joint and 
patellar position was normal.  The veteran did not complain 
of any pain on patellar compression and Apprehension, 
McMurray, drawer, and Lachman tests were negative.  The 
examiner asserted that the veteran's joint line was mildly 
tender, but that the ligaments were stable.  No crepitation 
was observed and range of motion testing was 0 to 140 
degrees, both in active and passive tests.  Ultimately, the 
examiner stated that the veteran's left knee was stable with 
full range of motion and without any evidence of ligamentous 
instability.  X-rays were also normal looking with a 
"surprisingly pristine knee joint for a person of his age" 
and had no evidence of arthritis or loose bodies.  In the 
examiner's opinion, there were no residuals of the in-service 
injury to the veteran's knee, nor did he see any evidence of 
degenerative changes.

A March 2003 X-ray of the veteran's left knee showed slight 
asymmetry of the patellofemoral joint which "could be from" 
degenerative change.  There was a mild degree of medial 
compartment narrowing which could be from early degenerative 
disease.  In a September 2003 statement, M.E., D.O. opined 
that the veteran's left knee degenerative changes were 
related to his in-service injury.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that a 
preponderance of the evidence is against a rating in excess 
of 20 percent for removal of semilunar cartilage of the left 
knee.  As stated previously, the veteran is currently 
assigned a 20 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5259-5010.  Analyzing the veteran's 
claim under both Diagnostic Codes, the veteran's left knee 
disorder does not warrant a rating in excess of 20 percent.

A rating in excess of 20 percent is not warranted under 
Diagnostic Code 5259 as a 10 percent disability rating is the 
highest rating possible under that code.  In addition, a 20 
percent disability rating is the highest rating afforded 
under Diagnostic Code 5010.  As such, the veteran is 
currently in receipt of the highest schedular rating possible 
for Diagnostic Codes 5259-5010.  

The Board has also considered the veteran's left knee 
disorder under the provisions of Diagnostic Codes 5256, 5257, 
5260, and 5261.  However, a rating in excess of 20 percent is 
not warranted under those provisions.   With respect to 
Diagnostic Code 5256, there is no objective medical evidence 
of record that the veteran's left knee disability is 
manifested by ankylosis.  With respect to Diagnostic Code 
5257, there is no evidence of "severe" recurrent 
subluxation or lateral instability.  In fact, while the 
veteran reported left knee pain and instability at his March 
2003 VA examination, the examiner specifically stated that 
there was no evidence of ligamentous instability.  Moreover, 
while the veteran reported that his activities were 
"limited," he did not complain of such problems as frequent 
locking or giving way.  As such, the Board finds that an 
increased disability evaluation under the provisions of 
Diagnostic Code 5257 is not in order.

An increased disability rating is also not warranted for the 
veteran's left knee disorder under Diagnostic Codes 5260 or 
5261.  The record contains no evidence that the left knee has 
flexion was limited to 15 degrees or extension limited to 20 
degrees.  Notably, at his March 2003 VA examination, range of 
motion was exhibited from 0 to 140 degrees, both in active 
and passive tests.  

The Board has also considered whether the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 would afford the veteran a 
higher evaluation.  The Board finds, however, that the 
medical and other evidence of record does not support an 
increased evaluation for the disability even with 
consideration of those provisions.  The most recent VA 
examination in March 2003 indicated that there was no 
objective evidence of limitation of motion.  Further, the 
examiner stated that there were no residuals of the in-
service injury to the veteran's left knee.  Thus, a higher 
evaluation is not warranted with consideration of the DeLuca 
guidance.

Finally, the Board has considered whether the veteran's left 
knee disability warrants separate ratings under the 
provisions of VAOPGCPREC 9-98 or VAOPGCPREC 23-97.  However, 
the medical and other evidence does not show that the 
veteran's left knee limitation of motion meets the criteria 
for the minimum evaluation under Diagnostic Codes 5260 or 
5261 as range of motion testing was full on several 
occasions.  In addition, while X-rays confirmed the presence 
of arthritis, there is no evidence that the veteran's left 
knee was manifested by instability.  As such, the Board finds 
that separate disability ratings are not warranted under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  

Moreover, as to whether the veteran is entitled to separate 
ratings under Diagnostic Code 5259 and some other pertinent 
diagnostic code pertaining to the knee, the Board notes that 
Diagnostic Code 5259 provides for a maximum 10 percent rating 
assignment based on symptomatic removal of the semilunar 
cartilage.  The Board acknowledges the veteran's left knee to 
be symptomatic, however, such symptoms of pain with motion 
are clearly contemplated in the currently assigned 
evaluation.  To assign a separate 10 percent rating under 
Diagnostic Code 5259 would thus again compensate the veteran 
for the same symptoms already considered and violate the rule 
against pyramiding.  See 38 C.F.R. § 4.14.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 20 percent for removal of semilunar cartilage of 
the left knee.  The benefit sought on appeal is accordingly 
denied.


ORDER

A rating in excess of 20 percent for removal of semilunar 
cartilage of the left knee is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



